             Case 1:17-cv-00181-LAP Document 105 Filed 11/20/20 Page 1 of 1


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                DIANE L. HOUK
ANDREW G. CELLI, JR.                             ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF               600 FIFTH AVENUE AT ROCKEFELLER CENTER                 EMMA L. FREEMAN
                                                     10TH FLOOR
JONATHAN S. ABADY                                                                               DAVID BERMAN
                                             NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                   HARVEY PRAGER
ILANN M. MAAZEL                                                                               SCOUT KATOVICH
                                                TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                            MARISSA BENAVIDES
                                                FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                            NICK BOURLAND
                                                 www.ecbawm.com
O. ANDREW F. WILSON                                                                         ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                            ANANDA BURRA
DEBRA L. GREENBERGER                                                                              MAX SELVER
ZOE SALZMAN                                                                                    VIVAKE PRASAD
SAM SHAPIRO




                                                             November 19, 2020
                                                                          Plaintiff's request to file
   Via ECF                                                                Dr. Chiu's unredacted expert
                                                                          report under seal is GRANTED.
   Honorable Loretta A. Preska                                            SO ORDERED.
   United States District Judge
   United States Courthouse                                                    Dated:   November 20, 2020
   500 Pearl Street
                                                                                        New York, New York
   New York, NY 10007

                    Re: Laureano v. City of New York, No. 17 Civ. 181.
                                                                               __________________________
   Your Honor:                                                                 LORETTA A. PRESKA, U.S.D.J.

          We represent Plaintiff Suhail Laureano and write with consent of all parties to
   respectfully request, pursuant to Rule 2(H) of the Court’s Individual Practices in Civil Cases, that
   the Court grant leave to file under seal the unredacted expert report of Dr. Elaine J. Chiu, M.D.,
   Ph.D, which is attached as Exhibit A to Plaintiff’s Memoranda of Law in Opposition to
   Defendants’ motions in limine.

           Dr. Chiu’s report includes excerpts of Eliezer Lopez’s medical records, which have been
   deemed confidential and must be filed under seal pursuant to the Protective Order entered into by
   the parties in this case. Dkt # 21. Plaintiff has redacted Mr. Lopez’s medical records from Dr.
   Chiu’s report in the version of the report filed on the public docket.

           Accordingly, Plaintiff seeks leave to file Dr. Chiu’s unredacted expert report under seal.

                                                             Respectfully Submitted

                                                             /s/
                                                             Earl S. Ward, Esq.

   c.: All Counsel (by ECF)
